UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6846


ANTHONY DONNELL GLOVER,

                   Plaintiff - Appellant,

             v.

STATE OF SOUTH CAROLINA,

                   Defendant - Appellee,

             and

WARDEN LARRY CARTLEDGE,

                   Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. J. Michelle Childs, District Judge. (5:16-cv-00969-JMC)


Submitted: October 25, 2017                             Decided: November 8, 2017


Before GREGORY, Chief Judge, and NIEMEYER and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Anthony Donnell Glover, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Anthony Glover seeks to appeal the district court’s order adopting the magistrate

judge’s recommendation and dismissing his petition. We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on May 8, 2017. The notice

of appeal was filed on June 22, 2017. * Because Glover failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                                 DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266, 276 (1988).


                                              3